EJECTMENT for a tract of land, lying in Queen Anne’s County, called Dangerjield.
At the the trial of this cause at the Assises, the plaintiff proved his title to the land mentioned in his declaration, but made no proof as to the boundaries of the land. The defendant insisted, that the plaintiff should proceed to prove the bounds and location of Dangerjield, as located upon the plot, and that he should be admitted to offer evidence to disprove them; but the plaintiff insisted, that as no defence was taken for any lands, that lay within the bounds of the land called Dangerjield, as located by the plaintiff; that the bounds of the land was not in issue upon the plot, and that the plaintiff need not go into proof of the bounds of the land, and also, that the defendant should not go into the proof of the bounds of any land laid down by him for illustration, the same being out of the issue in this cause. Of this opinion was the Court, and ruled accord» ingly. To which the defendant excepted.
The Provincial Court overruled the exception, and gave judgment for the plaintiff